DETAILED ACTION
The instant application having application No 16/499136 filed on 09/27/2019 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 3 or 9 or 10 or 11 or 12 or 13 is incorporated into the independent claim 1.
Claim 15 would be allowable if (i) claim 3 or 9 or 10 or 11 or 12 or 13 is incorporated into the independent claim 15.
The claims 1, 3 and 15 are have the conditional limitation “if information related to the Y value” and “if the UE is configured information”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 9634751, Apr. 25, 2017) in view of Froberg Olsson et al. (US 20170373744, Dec. 28, 2017).

Regarding Claim 1, Xia discloses  a method of reporting, by a user equipment (UE), channel state information (CSI) in a wireless communication system(Column 3, line 1-5, the UE measures and reports first downlink channel state information according to the first CSI-RS pilot pattern), the method comprising:
receiving, from a base station, CSI-reference signal (RS) resource configuration information for receiving a first CSI-RS resource(Column 20, line 1-5, send CSI-RS configuration information to the UE(receiving the information from the BS), where the configuration information includes the first CSI-RS pilot pattern, the second CSI-RS pilot pattern, and the third CSI-RS pilot pattern, so that the UE measures and reports first downlink channel state information according to the first CSI-RS pilot pattern);
receiving the first CSI-RS resource based on the CSI-RS resource configuration information(Column 20, line 1-5, send CSI-RS configuration information to the UE(receiving the information from the BS), where the configuration information includes the first CSI-RS pilot pattern, so that the UE measures and reports first downlink channel state information according to the first CSI-RS pilot pattern); 
and reporting, to the base station, a first CSI based on the first CSI-RS resource, wherein if the UE is configured with one Y-port CSI-RS resource based on the CSI-RS resource configuration information, some ports of the one Y-port CSI-RS resource are configured for channel measurement of the UE(Column 19, line 45-55, the second CSI-RS pilot pattern is a Y-port CSI-RS pilot pattern, the Y-port CSI-RS pilot pattern includes N CSI-RS pilot patterns which respectively have a port number of Gn, Gn is an antenna port number of an nth access point in the
second access point set, n=l, ... N, and Y is a sum of antenna port numbers of the N access points in the second access point set; and the third CSI-RS pilot pattern is a 2-port CSI-RS pilot pattern, which includes a CSI-RS pilot pattern with a port number of 2).
Xia discloses all aspects of the claimed invention, except remaining ports other than the some ports of the one Y-port CSI-RS resource are configured for interference measurement of the UE.
Olsson is the same field of invention teaches remaining ports other than the some ports of the one Y-port CSI-RS resource are configured for interference measurement of the UE (page 6, par(0080), line 1-10, resources in the wireless communications network, and the measurement resources allocated to the at least one of the at least two channel state measurements that is channel state measurements for interference estimation Channel State Information-Interference Measurement, CSI-IM, resources in the wireless communications Network).
Xia and Olsson are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the the some ports of the one Y-port CSI-RS resource are configured for interference measurement of the UE the teaching of Xia to include the measurement resources allocated to the at least one of the at least two channel state measurements of Olsson  because it provides improved support for CSI measurement 

	Regarding Claim 2, Xia discloses all aspects of the claimed invention, except
the some ports configured for the channel measurement are ports configured for data transmission to the UE, and wherein the remaining ports configured for the interference measurement are ports configured for data transmission to a different UE.
Olsson is the same field of invention teaches the some ports configured for the channel measurement are ports configured for data transmission to the UE, and wherein the remaining ports configured for the interference measurement are ports configured for data transmission to a different UE (page 6, par(0080), line 1-10, resources in the wireless communications network, and the measurement resources allocated to the at least one of the at least two channel state measurements that is channel state measurements for interference estimation Channel State Information-Interference Measurement, CSI-IM, resources in the wireless communications Network).
Regarding Claim 15, Xia discloses a user equipment reporting channel state information (CSI) in a wireless communication system, comprising a radio frequency (RF) unit for transmitting or receiving a radio signal; and a processor configured to control the RF unit (Column 3, line 1-5, the UE measures and reports first downlink channel state information according to the first CSI-RS pilot pattern), wherein the processor is configured to:
(Column 20, line 1-5, send CSI-RS configuration information to the UE(receiving the information from the BS), where the configuration information includes the first CSI-RS pilot pattern, the second CSI-RS pilot pattern, and the third CSI-RS pilot pattern, so that the UE measures and reports first downlink channel state information according to the first CSI-RS pilot pattern);
receive the first CSI-RS resource based on the CSI-RS  resource configuration information(Column 20, line 1-5, send CSI-RS configuration information to the UE(receiving the information from the BS), where the configuration information includes the first CSI-RS pilot pattern, so that the UE measures and reports first downlink channel state information according to the first CSI-RS pilot pattern); and
report, to the base station, a first CSI based on the first CSI-RS resource, wherein if the UE is configured with one Y-port  CSI-RS resource based on the CSI resource configuration information, some ports of the one Y-port CSI-RS resource are configured for channel measurement of the UE(Column 19, line 45-55, the second CSI-RS pilot pattern is a Y-port CSI-RS pilot pattern, the Y-port CSI-RS pilot pattern includes N CSI-RS pilot patterns which respectively have a port number of Gn, Gn is an antenna port number of an nth access point in the second access point set, n=l, ... N, and Y is a sum of antenna port numbers of the N access points in the second access point set; and the third CSI-RS pilot pattern is a 2-port CSI-RS pilot pattern, which includes a CSI-RS pilot pattern with a port number of 2).
remaining ports other than the some ports of the one Y-port CSI-RS resource are configured for interference measurement of the UE.
Olsson is the same field of invention teaches remaining ports other than the some ports of the one Y-port CSI-RS resource are configured for interference measurement of the UE (page 6, par(0080), line 1-10, resources in the wireless communications network, and the measurement resources allocated to the at least one of the at least two channel state measurements that is channel state measurements for interference estimation Channel State Information-Interference Measurement, CSI-IM, resources in the wireless communications Network).
Xia and Olsson are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the the some ports of the one Y-port CSI-RS resource are configured for interference measurement of the UE the teaching of Xia to include the measurement resources allocated to the at least one of the at least two channel state measurements of Olsson  because it provides improved support for CSI measurement procedures in wireless communications networks with large CoMP clusters and with network nodes/wireless devices with large number of antennas.




Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
LIU et al. (US 20180034613, Feb. 1, 2018) teaches Channel Measurement Method, Base Station, and UE.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464